Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both “the actuator to the stop fitting and “the actuator attached to the lock”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the following steps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step of driving" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the step of driving" and “the step of the additional actuator pushing the landing gear door” in lines 6-8.  There are insufficient antecedent basis for these limitation in the claim.
Claim 15 recites the limitation "the step of the landing gear door contacting the additional actuator" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 4,568,045).
	Regarding claim 1, Mayer’ 045 teaches  (figures 1-4) a landing gear door system, comprising:
	a landing gear bay (as shown in the figure below) configured to accommodate a landing gear (10)  in a retracted position (figure 2), the landing gear bay comprising an opening for the landing gear to be deployed from the landing gear bay (clearly seen in figure 1) ,
	 a landing gear door (12) configured to open and close the opening of the landing gear bay,
	an actuator/hydraulic cylinder (74) attached to the landing gear bay and connected to the landing gear door to operate the landing gear door between an open position and closed position (Col. 2 Lines 37-44),
	a lock/catch (60) located in the landing gear bay and configured to latch the landing gear door in the closed position (Col. 2 Lines 26-31),
	a stop fitting (as shown in the figure below) located in the landing gear bay and configured to be in connection with the landing gear door at least in its latched position,
	an additional actuator/hydraulic cylinder (62) configured to apply a force to the landing gear door it its closed position and to elastically deform the landing gear door towards the landing gear door bay (Col. 2 Lines 31-36; force exerted by the hydraulic cylinder (62) pulls and relatively deforms the landing gear door when it moves the catch (60) to the closed position).

    PNG
    media_image1.png
    441
    735
    media_image1.png
    Greyscale

Regarding claims 2-4, Mayer’ 045 teaches  (figures 1-4) the landing gear door system wherein the additional actuator is configured to apply a force to the landing gear door once the lock latches to the landing gear,
wherein the additional actuator is configured to pull the landing gear door towards the landing gear door bay, and
wherein the additional actuator is attached to the lock and configured to pull the lock such that the lock pulls the landing gear door (Col. 2 Lines 31-36; force exerted by the hydraulic cylinder (62) pulls and relatively deforms the landing gear door when it moves the catch (60) to the closed position).
Regarding claim 5, Mayer’ 045 teaches  (figures 1-4) the landing gear door system wherein the landing gear door comprises a distal end and a proximal end (as shown in the figure above), the actuator/ hydraulic cylinder (74) being attached to the landing gear bay and being connected to the landing gear door in a proximity of the proximal end and the additional actuator/ hydraulic cylinder (62)  being configured to:
contact the landing gear door in the closed position in the proximity of the distal end (clearly seen in figure 2) (the additional actuator contacts the landing gear door via the catch), and
push the landing gear door in a direction opposite to the landing gear bay (additional actuator/ hydraulic cylinder (62) pushes the landing gear door as it actuates the catch towards open position).
Regarding claim 6, Mayer’ 045 teaches  (figures 1-4) the landing gear door system wherein the landing gear door comprises a hinge line (a line passing through pivot 48), the hinge line and the lock being located between the actuator and the additional actuator, the hinge line being located in a proximity of the actuator and the lock being located in a proximity of the additional actuator (clearly seen in figures 1-2).
Regarding claim 8, Mayer’ 045 teaches  (figures 1-4) the landing gear door system wherein the landing gear door is concave (clearly seen in figures 1-2) with respect to the landing gear bay and the additional actuator is configured to flatten the landing gear towards the landing gear door bay (force exerted by the additional actuator/ hydraulic cylinder (62) pulls and relatively flattens the landing gear door when it moves the catch (60) to the closed position).
Regarding claim 10, Mayer’ 045 teaches  (figures 1-4) a landing gear door system operation method, the landing gear door system being according to claim 1, and the landing gear door system operation method comprising following steps of a closing operation of the landing gear door: 
driving the actuator such that the landing gear door is moved from the open position to the closed position (Col. 2 Lines 37-44),
driving additional actuator for applying force to the landing gear door in its closed position and for elastically deforming the landing gear door towards the landing gear door bay (Col 2 Lines 31-36; force exerted by the hydraulic cylinder (62) pulls and relatively deforms the landing gear door when it moves the catch (60) to the closed position).
Regarding claim 11, Mayer’ 045 teaches  (figures 1-4) the landing gear door system operation method wherein the lock/catch (60) latches the landing gear door before the additional actuator applies the force to the landing gear door (Col. 2 Lines 23-31; catch (60) latches/joins supporting structure (58) and landing gear door as the pin (56) comes in contact with the catch (60) and the additional actuator/hydraulic cylinder  (62) actuates the catch to a closed position which applies the force to the landing gear door). 
Regarding claims 12-13, Mayer’ 045 teaches  (figures 1-4) the landing gear door system operation method wherein in a step of driving the additional actuator, the additional actuator pulls the landing gear door towards the landing gear bay, and wherein
the additional actuator pulls the lock and the lock pulls the landing gear door (Col. 2 Lines 31-33; the additional actuator/hydraulic cylinder (62) pulls the landing gear door when it actuates the catch (60) to closed position).
Regarding claim 14, Mayer’ 045 teaches  (figures 1-4) the landing gear door system operation method wherein the landing gear door comprises, a distal end and a proximal end (as shown in the figure above), the actuator/ hydraulic cylinder (74) being attached to the landing gear bay being connected to the landing gear door in a proximity of the proximal end and the additional actuator/ hydraulic cylinder (62) contacting the landing gear door in the closed position in a proximity of the distal end, a step of driving the additional actuator comprising the step of the additional actuator pushing the landing gear door in a direction opposite to the landing gear bay (additional actuator/ hydraulic cylinder (62) pushes the landing gear door as it actuates the catch towards open position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,568,045).
Regarding claim 7, Mayer’ 045 teaches  (figures 1-4) the landing gear door system but it is silent about the additional actuator attached to the stop fitting. However, it would have been obvious to one having ordinary skill in the art at the time the invention to have the additional actuator attached to the stop fitting to flatten the entire landing gear door uniformly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 9, Mayer’ 045 teaches  (figures 1-4) the landing gear door system but it is silent about at least one of the actuator or the additional actuator are electrically actuated.
However, Mayer ‘045 further teaches (figures 1-4) the use of electrical actuation to release the catch (60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer ‘045 to configure at least one of the actuator or the additional actuator are electrically actuated. One of ordinary skill in art would recognize that doing so would ensure accurate control and positioning of the landing gear door.
Regarding claim 15, Mayer’ 045 teaches  (figures 1-4) the landing gear door system operation method wherein the step of the additional actuator pushing the landing gear door comprises the step of the landing gear door contacting the additional actuator but it is silent about the additional actuator located in the stop fitting. However, it would have been obvious to one having ordinary skill in the art at the time the invention to have the additional actuator located in the stop fitting to flatten the entire landing gear door uniformly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/
Examiner, Art Unit 3642                                                                                                                                                                                            
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/4/2022